Citation Nr: 0121905	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 22, 1997, 
for the award of  nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Initially, in an August 1998 rating decision, entitlement to 
a nonservice-connected disability pension was granted 
effective from May 18, 1998.  The veteran disagreed with this 
decision, and requested an earlier effective date to February 
1989.  The RO granted an earlier effective date to June 22, 
1997.

A hearing was held at the Board in Washington, DC, in April 
2001, before the Board member rendering the determination in 
this claim.  A transcript of the hearing has been included in 
the claims folder for review.


FINDINGS OF FACT

1.  The veteran's initial application for pension benefits 
was received in February 1989.

2.  The RO notified the veteran by letter dated April 14, 
1989, that the processing of his claim could not be completed 
without a certified copy of his birth certificate.

3.  Evidence received from the Registrar of Vital Statistics 
in May 1989 revealed discrepancies between the information 
given in the veteran's claim for benefits and the official 
birth certificate.

4.  The veteran was asked by the RO in a June 1989 letter to 
submit a certified birth certificate or other evidence 
confirming the information given in his claims form. 

5.  The veteran did not respond to the RO's June 1989 request 
for additional information within a year of this request.

6.  The veteran submitted a new claim for pension benefits in 
May 1998.  


CONCLUSIONS OF LAW

1.  The 1989 claim for pension benefits was abandoned.  38 
C.F.R. § 3.158(a) (2001).

2.  The criteria for an effective date earlier than June 22, 
1997, for the award of pension benefits have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application, VA is required to notify 
the claimant and the claimant's representative of any 
information necessary to substantiate the claim, and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the claimant and his 
representative were adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA in a January 2000 statement of the case.  The 
applicable laws were cited and reasons and bases for the 
decision were provided.

The VCAA also requires specific VA action to assist in 
developing a claim; however, the Board notes the present 
matter on appeal involves consideration of evidence 
previously of record and that no additional VA assistance was 
requested or required.  Therefore, the Board finds that VA 
has met the notice and duty to assist provisions contained in 
the new law.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  VA 
regulations provide that the effective date for claims for 
disability pension received after October 1984 is the date of 
claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, he filed 
for a retroactive award and establishes that either a 
physical or mental disability was so incapacitating as to 
prevent him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became disabled, the award of disability pension 
will be either the date of receipt of claim or the date on 
which the veteran became permanently disabled, whichever is 
to his advantage.  38 C.F.R. § 3.400 (2001).

If a veteran submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991) (amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. § 3.158(a) (2001).

Regarding the issue of abandoned claims, 38 C.F.R. § 3.158(a) 
provides that where evidence requested in connection with an 
original claim is not furnished within 1 year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of 1 year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, benefits based on such evidence shall 
commence not earlier than the date of filing the new claim.  
In Morris v. Derwinski, 1 Vet. App. 260, 264 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held that 38 C.F.R. § 3.158(a) is consistent with 38 
U.S.C.A. § 5103 regarding incomplete claims and that "in 
order for the VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits."  

The Board notes that in the interim between May 1989, when 
the veteran filed his initial claim for pension benefits, and 
May 1998, when he filed the current claim, the applicable 
eligibility criteria for pension benefits, 38 C.F.R. § 
3.342(a), was amended effective November 1, 1990.  See 56 
Fed. Reg. 25043-25044 (June 3, 1990) (codified at 38 C.F.R. 
§ 3.342(a) (1990)).  The new criteria removed the provisions 
of 38 C.F.R. § 3.342(a) which provided that no rating is 
required in claims for pension if the veteran is 65 years of 
age or older; that in such instances permanent and total 
disability will be presumed.


Factual Background.  On February 10, 1989, VA received a VA 
Form 21-527, entitled "Income-Net Worth and Employment 
Statement," from the veteran.  The veteran listed his date 
of birth as January [redacted], 1920, and stated the following, "I'm 
68 years old and applying for regular pension."  Also 
received on this date was a document, apparently completed by 
an official of the Social Security Administration, which 
reflected the amount of Social Security Benefits for the 
veteran and which listed his date of birth as May [redacted], 1921, 
rather than May [redacted], 1920.

On February 27, 1989, a VA Form 21-526, Veteran's Application 
for Compensation or Pension, was received from the veteran.  
The veteran listed his date of birth as January [redacted], 1920, and 
indicated that the nature of disabilities was not applicable 
as "I'm 68 years old and applying for regular pension."  

In April 1989, the dates of the veteran's military service 
from October 1942 to January 1946 were verified as correct by 
the National Personnel Records Center (NPRC).  It was noted 
that separation documents were not available and that 
information was taken from an alternate record source.

By a letter dated April 14, 1989, the RO informed the veteran 
that his claim could not be processed without a certified 
copy of his birth certificate showing his parent's names.  
The veteran was requested to submit this document as soon as 
possible and that if this evidence was not received within 
one year from the date of this letter, benefits to which he 
may be entitled cannot be paid earlier than the date the 
evidence is received.

The veteran's representative at that time submitted a request 
for confidential verification of birth to the Registrar of 
Vital Statistics in Columbia, South Carolina.  On this 
request for verification, the veteran's first name was listed 
as "[redacted]," his dated of birth was listed as May [redacted], 1921, 
and the place of birth and names of his father and mother 
were provided.  Various corrections were made to the above 
information by the Vital Records Office, including the fact 
that the child's first name was listed as "[redacted]" and the 
date of birth was listed as May [redacted], 1921.

On May 15, 1989, the RO received the above information 
provided by the Registrar of Vital Statistics in Columbia, 
South Carolina.

By letter dated June 21, 1989, the RO noted the discrepancies 
between the information provided by the Registrar of Vital 
Statistics in Columbia, South Carolina, and the information 
provided by the veteran in his claim for pension benefits.  
The RO requested the veteran to furnish a birth certificate 
for "[redacted]," or a copy of church record of baptism, or 
other evidence to show the date of birth of "[redacted]."  The 
veteran was also informed that if he had changed his name he 
should submit evidence of the name change.  He was again 
advised that if this evidence was not received within one 
year from the date of this letter, benefits to which he may 
be entitled cannot be paid earlier than the date the evidence 
is received.

In an August 1989 letter, the RO notified the veteran that no 
further action could be taken at that time, since they had 
not received the requested documentation.  He was again 
notified that if verification of his date of birth was not 
received within one year of June 21, 1989, benefits, if 
entitlement is established, may not be paid prior to the date 
of receipt of that evidence.

On May 18, 1998, the RO received a new claim for pension 
benefits, as well as an amended birth certificate issued in 
May 1989 which reflects that "[redacted]" was born on May [redacted], 
1921.

In August 1998, based on the new information received, the RO 
awarded the veteran pension benefits effective May 18, 1998, 
the date the new claim was received.

In January 1999, the veteran filed a claim for an earlier 
effective date to the date of his initial claim.  By a rating 
decision in February 1999, the RO noted that the veteran had 
been treated at an emergency room on June 22, 1997, within 
one year of the date of claim.  The RO granted an earlier 
effective date to June 22, 1997, the date of emergency 
medical treatment.

At the April 2001 hearing, the veteran's daughter testified 
that she submitted additional evidence in 1989 which was the 
same as that used by the RO in 1998 to grant the veteran 
pension benefits.  She indicated that she took such evidence 
to the county veterans service office in Georgetown, South 
Carolina, and that office should have forwarded the evidence 
to the RO in Columbia, South Carolina.  She indicated that 
she kept copies of all such evidence and was informed that 
the record would be held open for 60 days in order to accord 
her an opportunity to submit this evidence to the Board.  No 
additional evidence has been received.


Analysis.  The Board notes that the veteran's original claim 
for pension benefits was filed in February 1989.  At that 
time no rating was required in claims for pension if the 
veteran was 65 years of age or older.  However, the record at 
that time contained conflicting information as to the 
veteran's age.  On his initial application for pension 
benefits received in February 1989, the veteran listed his 
date of birth as January [redacted], 1920.  However, in a document 
submitted with the application, an official of the Social 
Security Administration listed his date of birth as May [redacted], 
1921.  Another date for his birth contained in these records 
was May [redacted], 1920.  By a letter dated April 14, 1989, the RO 
informed the veteran that his claim could not be processed 
without a certified copy of his birth certificate showing his 
parent's names.  The veteran was advised that if this 
evidence was not received within one year from the date of 
this letter, benefits would not be paid earlier than the date 
the evidence was received.

On a request for verification sent to the Registrar of Vital 
Statistics for South Carolina, the veteran's first name was 
listed as "[redacted]," his dated of birth was listed as May [redacted], 
1921, and the place of birth and names of his father and 
mother were provided.  As noted above, various corrections 
were made to the above information by the Vital Records 
Office, including the fact that the child's first name was 
listed as "[redacted]" and the date of birth was listed as May 
[redacted], 1921.  Thus, the additional information provided by the 
Vital Records Office raised a question as to whether the 
birth certificate for the baby born on May [redacted], 1921, was the 
birth certificate for the veteran.  By letter dated June 21, 
1989, the RO noted the discrepancies and requested the 
veteran to furnish additional evidence to clarify his date of 
birth and first name.  He was again advised that if this 
evidence was not received within one year from the date of 
this letter, benefits to which he may be entitled could not 
be paid earlier than the date the evidence was received.  The 
veteran failed respond to this request for additional 
information necessary to clarify his date of birth within the 
following year.  In fact, the next communication from the 
veteran was not received until May 1998, almost 9 years 
later.  Therefore, the veteran is deemed to have abandoned 
his 1989 claim.

In May 1998, the RO received a new claim for pension benefits 
from the veteran.  The RO allowed this claim and awarded the 
veteran pension benefits effective as of June 1997.  After 
careful review of the evidence of record, the Board finds no 
evidence which would allow an earlier effective date than 
June 22, 1997, for the award of pension benefits.  38 C.F.R. 
§ 3.400; see also Hurd v. West, 13 Vet. App. 449 (2000).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

The claim for entitlement to an effective date earlier than 
June 22, 1997, for the award of pension benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


